DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
In response to the amendment filed 5/24/2022, claims 2, 3, 5-8 and 8 are cancelled, and claims 1 and 10 have been amended. Claims 1, 4, 9, and 10 are pending and under examination. 
Response to Arguments
Applicant’s arguments with respect to the rejection under 35 USC 1031 have been fully considered and are persuasive.  The 103 rejection of claims 1, 4, 9, and 10 has been withdrawn. 
Applicant's other arguments filed 5/24/2022 have been fully considered but they are not persuasive. 
In response to the argument that “[t]he claimed subject matter is not directed to certain methods of organizing human activity,” 2 Examiner respectfully submits that the claims recites the limitations directed to teaching, ex. a teacher assessing students’ understanding of mathematics concepts from students’ answers and recommending supplemental material. MPEP lists the teaching as managing personal behavior or relationships or interactions between people, which is one of certain methods of organizing human activities. MPEP 2106.04(a)(2)(II).
In response to the argument that claims cannot be performed mentally because of the limitation “tagging information including information in which the at least one acquired learning element is coded is assigned to the at least one assessment item,” “a first learning element corresponding to an assessment item for which the acquired score is lower than a predetermined level among the at least one assessment item, or a second learning element having a relationship of prior knowledge or posterior knowledge with the first learning element,” “comparing a weakness index for the weak learning element and a predetermined level,” and “with the weak learning element in the scoring table,”3 Examiner respectfully disagrees. 
As noted in the infra 103 analysis, Examiner construes the term “tagging” is “to provide or mark with or as if with a tag.” See Merriam-Webster Dictionary, available at https://www.merriam-webster.com/dictionary/tag. Therefore, under the broadest reasonable interpretation, the tagging is what human can perform with pen and pencil. Applicant appears to construe the tagging narrowly to mean: “to supply (something, such as a social media post) with a hashtag,” or “to mention (another person or account) in a social media post in a way that causes the person or account to be notified of the post.” However, claim is interpreted under broadest reasonable interpretation. The Specification does not provide any specific restriction or disavowal that the tagging cannot means providing or marking with or as if with a tag by a person such as a teacher. Even, in arguendo, the tagging is construed not to be human performable, Examiner respectfully submits that MPEP explicitly instructs that “the use of a well-known XML tag to form an index was deemed token extra-solution activity.” MPEP 2106.05(g)(1). Nowhere in the Specification provides any disclosure improving the tag other than merely using the tagging as generic element.
Also, Examiner respectfully submits that other limitations can be also performed mentally or as human activities. Teachers have been performed those limitations, ex. determining whether the score is lower than a threshold, comparing index values, and determining from the scoring table. Examiner respectfully submits Applicant to further articulate why such limitation cannot be performed mentally or with pen and pencil. 
In response to the argument that claims do not preempt basic tools of science or technology4, Examiner respectfully submits that preemption is not a standalone test for eligibility. MPEP 2106.04(I).
In response to the argument that claim 1 as a whole integrates the alleged judicial exception into a practical application because of the specific manner additional elements are applying5, Examiner respectfully disagrees. As explained above, Examiner construes the limitations – “tagging information including information in which the at least one acquired learning element is coded is assigned to the at least one assessment item,” “a first learning element corresponding to an assessment item for which the acquired score is lower than a predetermined level among the at least one assessment item, or a second learning element having a relationship of prior knowledge or posterior knowledge with the first learning element,” “comparing a weakness index for the weak learning element and a predetermined level,” and “with the weak learning element in the scoring table” – can be performed mentally or as human activities and does not consider them as additional elements. Even, in arguendo, the tagging is construed not to be human performable, Examiner respectfully submits that MPEP explicitly instructs that “the use of a well-known XML tag to form an index was deemed token extra-solution activity.” MPEP 2106.05(g)(1).
In response to the argument that the Office fails to provide the above-referenced four types of evidence required by the Berkheimer Memo6, Examiner respectfully disagrees. First of all, Examiner respectfully requests Applicant to explicitly provides which limitation, or additional element, lacks the evidentiary support because the Applicant’s response does not provide any specific limitation. Examiner assumes the argument is directed to the additional element “OCR”, the 101 analysis has provided the support. See infra 101 rejection for further detail. It is kindly reminded that “At Step 2A Prong Two or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B.” MPEP 2106.07(a)(III).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “assessment item information acquisition unit”, “weak learning element determination unit”, and “supplementary learning path determination unit” in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 9, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
[STEP 1] The claims 1, 9, and 10 recite at least one step or structure. Thus, the claim is to a process or product, which is one of the statutory categories of invention (Step 1: YES).
[STEP2A PRONG I] The claim(s) recite(s):
A method performed in a system for supporting learning, the system comprising an assessment item information acquisition unit, a weak learning element determination unit, and a supplementary learning path determination unit, and the method comprising the steps of: 
by the assessment item information acquisition unit, acquiring a learner's score for at least one assessment item included in a scoring table, wherein the learner has solved a question for learning and the scoring table is applied to a descriptive answer of the learner; 
by the weak learning element determination unit, determining a weak learning element of the learner with reference to the acquired score and at least one learning element associated with the at least one assessment item; and 
by the supplementary learning path determination unit, determining a supplementary learning path to be provided to the learner with reference to the determined weak learning element, 
wherein in the step of acquiring the score, the learner's score for the at least one assessment item is acquired by acquiring a scoring result for the descriptive answer of the learner through optical character recognition (OCR), 
wherein in the step of determining the weak learning element, the at least one learning element associated with the at least one assessment item is acquired by analyzing at least one of words, sentences, and expressions of the at least one assessment item, and tagging7 information including information in which the at least one acquired learning element is coded is assigned to the at least one assessment item, 
wherein in the step of determining the weak learning element, the weak learning element is determined to be a first learning element corresponding to an assessment item for which the acquired score is lower than a predetermined level among the at least one assessment item, or a second learning element having a relationship of prior knowledge or posterior knowledge with the first learning element, 
wherein in the step of determining the weak learning element, the weak learning element is determined by comparing a weakness index for the weak learning element and a predetermined level, the weakness index for the weak learning element being determined with reference to a sum of points allotted to the at least one assessment item associated with the weak learning element in the scoring table, 
wherein in the step of determining the supplementary learning path, the supplementary learning path is specified by at least one question for supplementary learning associated with the weak learning element, wherein in the step of determining the supplementary learning path, the at least one question for supplementary learning includes at least one of a unitary question in which the weak learning element is contained one by one, an analogous question in which the weak learning element is combined with another learning element, and a question expected to be incorrectly answered in which the weak learning element is combined with a weak learning element determined from another question for learning solved by the learner, and 
wherein in the step of determining the supplementary learning path, the unitary question is specified as the question for supplementary learning when a frequency at which the weak learning element is determined as a weak learning element for at least one other question for learning solved by the learner is not less than a first level, the question expected to be incorrectly answered is specified as the question for supplementary learning when the frequency is less than a second level, and the analogous question is specified as the question for supplementary learning when the frequency is between the first and second levels.
The non-highlighted aforementioned limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation between people but for the recitation of generic computer components. That is, other than reciting “by [] module,” or “optical character recognition (OCR)” nothing in the claim element precludes the step from practically being performed between people or being performed in the mind. For example, but for the recited language, the step in the context of this claim encompasses a teacher assessing students’ understanding of mathematics concepts from students’ answers and recommending supplemental material. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “Organization of Human Activity” or “Mental Process” groupings of abstract ideas.
Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
[STEP2A PRONG II] This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – “by [] module,” or “optical character recognition (OCR)”.
The “module” in the aforementioned steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites the following additional elements: “optical character recognition (OCR)”. The additional element step is recited at a high level of generality, and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. (Step 2A: YES).
[STEP2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. 
As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned steps amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use, which cannot provide an inventive concept. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the aforementioned step(s) was/were considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the specification does not provide any indication that the additional element(s) is/are anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Also, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition). MPEP 2106. 2106.05(d)(II)(v). Also, the courts have recognized that “Electronically scanning or extracting data from a physical document,” without more, is well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. MPEP 2106.05(d)(II)(v). See Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition). The specification merely describes generic use of the OCR without providing any improvement to the OCR technology. Accordingly, a conclusion that the aforementioned step(s) is/are well-understood, routine, conventional activity is supported under Berkheimer Option 2.
As noted previously, the claim as a whole merely describes how to generally adding insignificant extra-solution activity to the judicial exception. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
The claim is not patent eligible. (Step 2B: NO).
Claim(s) 4 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim recites no additional limitation8. Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant Response filed 5/24/2022, pp. 16-19.
        2 Applicant Response filed 5/24/2022, p. 10.
        3 Applicant Response filed 5/24/2022, pp. 10-11.
        4 Applicant Response filed 5/24/2022, pp. 11-13.
        5 Applicant Response filed 5/24/2022, pp. 13-14.
        6 Applicant Response filed 5/24/2022, pp. 14-16.
        7 Examiner construes the term “tagging” is “to provide or mark with or as if with a tag.” See Merriam-Webster Dictionary, available at https://www.merriam-webster.com/dictionary/tag. Therefore, under the broadest reasonable interpretation, the tagging is what human can perform with pen and pencil.
        8 Examiner interprets “table” is a logical table or table written in paper.